  Case 19-33724           Doc 44      Filed 12/02/20 Entered 12/02/20 15:32:12               Desc Main
                                        Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                               Northern District of Illinois, Eastern Division
IN RE:                                                    Case No.: 19-33724
     Edgar F Contreras
                                                          Chapter: 13

                            Debtor                        Judge Jack B. Schmetterer

         NOTICE OF DEFAULT AND MODIFICATION FOR DEBTOR’S FAILURE TO
                     COMPLY WITH ORDER ENTERED 1/15/2020

       PLEASE TAKE NOTICE that the debtor has failed to comply with the provisions set forth in this
Honorable Court’s Order, entered 01/15/2020, (hereto attached). In accordance with said Order,
attorneys, Codilis & Associates, P.C., mailed notification to all required parties of non-compliance on
11/17/2020. The Debtor did not bring the post-petition mortgage payments current with U.S. Bank
National Association, as Trustee for MASTR Asset Backed Securities Trust 2007-HE2 Mortgage Pass-
Through Certificates, Series 2007-HE2 prior to the fourteen (14) days, effective date provided for.

      THE AUTOMATIC STAY AND CO-DEBTOR STAY has been terminated as to U.S. Bank
National Association, as Trustee for MASTR Asset Backed Securities Trust 2007-HE2 Mortgage Pass-
Through Certificates, Series 2007-HE2, its principals, agents, successors, and/or assigns as to the property
commonly known as 4442 W Gunnison St Unit 1, Chicago, IL 60630, upon filing of this Notice.

      NOTICE TO THE STANDING TRUSTEE: No further payments are to be distributed to U.S.
Bank National Association, as Trustee for MASTR Asset Backed Securities Trust 2007-HE2 Mortgage
Pass-Through Certificates, Series 2007-HE2 on its Proof of Claim.

                             PROOF OF SERVICE AND CERTIFICATION

       I hereby certify that I have served a copy of this Notice to the below, as to the Trustee and Debtor's
attorney via electronic notice on December 2, 2020 and as to the debtor and co-debtor by causing same to
be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on December 2, 2020.
Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
notice through ECF
Edgar F Contreras, Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
Delia Ciruelas-Contreras, Co-Debtor, 4442 W. Gunnison, Unit 1, Chicago, IL 60630
David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through
ECF

                                                                        /s/ Joel P. Fonferko
                                                                          Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-17-01529
NOTE: This law firm is a debt collector.
